Citation Nr: 1757047	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-10 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Air Force from May 2003 to May 2007.  

His awards and decorations included the Air Force Achievement Medal, National Defense Service Medal, Korea Defense Service Medal, Air Force Achievement Medal, and Global War on Terrorism Service Medal. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claims file was subsequently transferred to the RO in Nashville, Tennessee.  In June 2017, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the etiology and nature of the Veteran's acquired psychiatric disorder. 

The Veteran is claiming service connection for anxiety and contends that his psychiatric condition is related to the stress and work schedule of his active duty service.  He asserts that the anxiety began during his first duty station in Korea and continued to the present.  

The Board finds that the Veteran has not been afforded a VA examination for the claim on appeal.  VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (2017).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between a current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Service treatment records are negative for any complaints or treatment for any psychiatric disorders.  The Veteran testified at his June 2017 hearing that he did not seek in-service treatment for his psychiatric disorder because he was afraid he would lose his job and was told not to seek treatment.

The evidence of record shows that the Veteran complained of anxiety in February 2009, while being treated by S.M., M.D.  It was noted that the Veteran had nervousness and agoraphobia. 

VA treatment notes dated May 2013 indicate that the Veteran exhibited symptoms of depression, anxiety, and posttraumatic stress disorder (PTSD).  It was noted that the Veteran presented with symptoms of a mood disorder, to include significant anxious mood.  The physician also noted that the Veteran had significant, chronic sleep disruption that was present when the Veteran was stationed overseas.

In a June 2017 opinion, S.M., M.D. stated that she had treated the Veteran for anxiety/panic attacks and chronic insomnia, and that these conditions were more than likely related to the Veteran's active duty service because they were not present prior to his time in service.  

As such, because there is an indication that multiple acquired psychiatric disorders may be present and may also be related to service, the Board finds that a remand is required in order to obtain a medical examination with an opinion addressing the nature and etiology of any current psychiatric condition(s).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with the appropriate examiner to determine the nature and etiology of any current psychiatric disorder, to include anxiety.  The claims file must be provided to and be reviewed by the examiner. 

The examiner should state all psychiatric disabilities that are present.  For each disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset during, or is otherwise related to, his active duty service.

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

2. Thereafter, readjudicate the issue on appeal.  If the benefits sought remain denied, provide the Veteran with a supplemental statement of the case, and afford him a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




